Citation Nr: 0326297	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  97-34 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for herpes simplex, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from June 1975 to April 1986, 
and from April 1987 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  

The Board remanded the case to the RO in August 1999 for 
additional development.  The Board again remanded the case in 
August 2002 in order to afford the veteran a personal 
hearing; however, information of record indicates that he 
failed to report for the October 2002 scheduled hearing at 
the RO.  

In a June 2003 decision, the Board denied the veteran's claim 
of entitlement to an increased evaluation for a right knee 
disorder, which was also on appeal.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that Section 3A of the VCAA (covering the duty 
to notify and duty to assist provisions of the VCAA) did not 
apply retroactively, and overruled both Holliday and Karnas 
to the extent that they allowed for such retroactive 
application and to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  As 
noted, the VCAA became law in November 2000.  The veteran 
filed his increased rating claim in November 1997 and the 
claim remains pending before VA.  Thus, to the extent that 
the Kuzma case may be distinguished from the instant case 
because of the finality of the Board decision in Kuzma at the 
time of the November 2000 VCAA enactment date, the Board 
finds that such provisions of the VCAA are applicable to this 
pending appeal.  

In a September 2001 letter, the veteran was informed of the 
notice and assist provisions of the VCAA.  However, that 
notification was given regarding a separate issue, not 
currently on appeal.  The RO has not notified the veteran of 
the notice and assist provisions of the VCAA specifically for 
his claim of entitlement to an increased rating for herpes 
simplex.  In this regard, the Board notes that while in 
theory, the Board has the authority to consider law not 
considered by the RO, a recent case from the Federal Circuit 
invalidated a portion of the VA regulation the Board utilized 
to notify a claimant of the VCAA pursuant to 38 U.S.C.A. 
§ 5103.  See Disabled American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV).  
In that case, the Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2)(ii), which required the Board to provide the 
notice required by 38 U.S.C.A. § 5103(a) and provide a 
claimant not less than 30 days to respond to the notice, was 
invalid because it was contrary to 38 U.S.C.A. § 5103(b) 
which provided a claimant one year to submit evidence.  See 
also Paralyzed Veterans of America, et. al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir., September 22, 2003) (PVA).  Therefore, at this point in 
time, the Board cannot provide the notice to the veteran of 
the provisions of the VCAA, including the division of 
responsibilities between the VA and the veteran in obtaining 
evidence necessary to substantiate his claim. 

In the instant case, the RO has not adjudicated the veteran's 
claim under the provisions of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  The Board thus 
observes that the VCAA notification received by the veteran 
was inadequate and he must be apprised of all applicable 
provisions of the VCAA by the RO, including what evidence 
would substantiate his specific claim, the required time 
period for the receipt of evidence, and the division of 
responsibility for obtaining specific substantiating 
evidence.  See, e.g., 38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, supra.  In light of the foregoing, and in order to 
ensure due process in this case, the Board finds that the RO 
should ensure that there is full compliance with the duty to 
assist and duty to notify provisions of the VCAA prior to 
appellate review. 

The Board also notes that the veteran's disability rating for 
herpes simplex was increased to 10 percent in a November 1997 
rating decision, that he filed a timely notice of 
disagreement to that decision, and that he perfected his 
appeal in February 1998.  The Schedule for Rating 
Disabilities pertaining to skin disorders under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7833, was revised, effective 
August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002).  This change became effective during the veteran's 
appeal; however, the RO did not evaluate the veteran's 
disability under the new criteria for skin disorders.  This 
must be accomplished on remand.  See Bernard supra.  
Further, in order to more completely evaluate the veteran's 
herpes simplex, the Board finds that additional examination 
is necessary.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following actions.  

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied regarding the issue of 
entitlement to an increased rating for 
herpes simplex.  See also 38 C.F.R. 
§ 3.159 (2002).  The RO should also 
notify the veteran of what evidence is 
required to substantiate his claim, what 
evidence, if any, the veteran is to 
submit, and what evidence, if any, VA 
will obtain.  See Quartuccio supra.

Any notice given, or action taken 
thereafter, must be in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a 
dermatological examination to show the 
nature and extent of all pathology 
pertaining to his herpes simplex.  All 
studies, tests, and evaluations deemed 
necessary should be performed.  Findings 
necessary to apply the criteria in 38 
C.F.R. § 4.118 (2002) and 67 Fed. Reg. 
49596-99 (July 31, 2002) should be set 
forth in detail (copies of these 
regulations should be provided to the 
examiner).  The examiner is specifically 
requested to review the claims folder and 
offer comments and opinions on the 
following:

(a) What percentage of the 
veteran's entire body or percentage 
of exposed area is affected by 
herpes simplex?  Identify and 
describe those areas.

(b) Does the veteran undergo 
intermittent systemic therapy, such 
as corticosteroids or other 
immunosuppressive drugs, for his 
herpes simplex? 

(c) If the answer to (b) is yes, 
what was the duration of the 
veteran's intermittent systemic 
therapy during the past 12-month 
period?

(d) The examiner should also 
comment on and describe any 
permanent disfigurement of the 
head, face, or neck, or any 
permanent deep or superficial 
scarring, as defined by regulation, 
as a result of service-connected 
herpes simplex.  Color photographs 
should be taken and associated with 
the examination report, if 
appropriate.  

3.  The RO should then review the 
veteran's claim under the applicable 
diagnostic codes of 38 C.F.R. § 4.118, in 
effect before and after August 30, 2002.  
If the determination remains adverse to 
the veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




